Citation Nr: 9930119	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a hole in the retina of 
the left eye.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1971, from November 1972 to October 1974, from 
September 1978 to February 1986, and from January 1991 to 
July 1991.  

The appeal arises from the November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in pertinent part denying service 
connection for a left eye condition.  The veteran timely 
appealed that decision.  In the course of appeal a personal 
hearing was conducted in October 1995 by an RO hearing 
officer, and a Travel Board hearing was conducted in April 
1999 by the undersigned Board Member.  Transcripts of both 
hearings are of record.

The Board notes that the veteran had also perfected an appeal 
claiming entitlement to a higher rating for tinnitus than 
that assigned with service connection by a December 1996 RO 
decision.  In the course of the veteran's appeal of that 
December 1996 RO decision, the RO in October 1997 granted a 
rating of 10 percent for tinnitus.  As a 10 percent rating is 
the maximum schedular rating that may be granted for 
tinnitus, in a pre-hearing conference to an April 1999 Travel 
Board hearing the veteran withdrew the appeal of his claim 
for a higher rating for tinnitus.  The undersigned Board 
member duly noted that withdrawal of appeal in the April 1999 
Travel Board hearing record.  Accordingly, the claim for a 
higher rating for tinnitus than that assigned with service 
connection is not for consideration by the Board.


FINDING OF FACT

A hole in the retina of the left eye was developed during 
active service between January 1991 and July 1991.



CONCLUSION OF LAW

A hole in the retina of the left eye was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. § 
3.303(b) (1999).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

The service medical records covering the first three periods 
of service are negative for pertinent left eye defects.  

A May 1988 general service medical examination recorded no 
findings of a retinal hole in the left eye.  The examination 
report, while originally date stamped as examined on May 21, 
1988, was also date stamped as examined on January 7, 1991.  
The examination report bears no explanation for the second 
dating.   

In a September 1990 letter, P. J. McGann, M.D., informed that 
he had examined the veteran in September 1990 for conditions 
of the eye, and assessed only hyperopia with presbyopia.  A 
dilated fundus examination was unremarkable.  The retina were 
normal. 

A general service medical examination in March 1991 recorded 
no findings of a retinal hole in the left eye.  

A service form DA 2173 dated in June 1991 informs of ear pain 
and hearing loss reportedly aggravated in service.  The form 
states that the veteran was examined for that disability at 
the 39th TACG Hospital, Turkey, on May 9, 1991, following 
incurrence of the claimed ear or acoustic damage in Saudi 
Arabia on May 8, 1991.  The record thus confirms the 
veteran's stationing in Saudi Arabia as part of Operation 
Desert Storm.  

In an October 1991 letter, P. J. McGann, M.D., informed that 
he had examined the veteran in October 1991 for conditions of 
the eye, and found, in pertinent part, upon dilated fundus 
examination, a self-sealed retinal hole at the 6 o'clock 
position in the far periphery, with overlying retinal 
operculum.  

At a September 1992 VA examination of the veteran's eyes, the 
examiner identified upon peripheral retinal examination an 
operculated hole of the left eye without evidence of active 
traction or retinal detachment.  Pigmented borders were 
observed 360 degrees around the hole.  

In a July 1993 letter, D. A. Ferretti, M.D., a private 
physician, informed that he had given the veteran an ocular 
examination in April 1993, during which a funduscopic 
examination through dilated pupil confirmed the presence of a 
small retinal hole at the six o'clock position in the left 
eye, without evidence of surrounding pathology.  The retinal 
hole was noted to be consistent with the veteran's history of 
same.  

In a February 1995 letter, P. J. McGann, M.D., the private 
physician who examined the veteran's eyes in September 1990 
and October 1991, informed that the self-sealed retinal hole 
in the periphery of the left eye had not been present at the 
September 1990 examination but had been present at the 
October 1991 examination.  The examiner further informed that 
he could not say precisely when the veteran may have incurred 
the retinal hole.  However, he stated that in his experience 
the pigmentation scars over the hole that he observed in 
October 1991 usually formed within a few weeks to a month 
following incurrence of a retinal hole.  

Upon July 1995 military ophthalmological evaluation, a 
retinal hold with retinal operculum, peripheral at 5 o'clock, 
was observed in the left eye.  

The claims file contains a military form DA 2173 dated in 
July 1995, regarding an examination in July 1995 for a 
retinal hole of the left eye with retinal operculum.  The 
form bears the signatures of a military medical officer, and 
an opinion that the retinal hole was incurred in line of 
duty.  The medical officer based the opinion on the fact that 
the injury was first medically observed at the first complete 
eye examination post re-deployment from Operations Desert 
Storm and Provide Comfort, and the injury was not present 
prior to the veteran's military deployment for those 
Operations.  Records relied upon as a basis for the opinion 
included the July 1995 military ophthalmological evaluation, 
noted above; and pre-deployment and post-deployment private 
ophthalmological examination reports, presumably the 
September 1990 and October 1991 examination reports of P. J. 
McGann, M.D., noted above.  

At a May 1997 VA eye examination, the veteran's history was 
noted of discovery shortly upon the veteran's return from 
Operation Desert Storm at a routine eye examination of a 
self-sealing retinal hole in the left eye, and the 
confirmation of the presence of that hole upon VA eye 
examination in September 1992.  Upon dilated retinal 
examination, an old, self-sealed retinal hole inferiorly in 
the far periphery at 6 o'clock in the left eye was observed.  
The hole was surrounded by pigment and had a free-floating 
operculum overlying it, with no evidence of vitreous 
traction.  The veteran denied flashes or floaters.  

The veteran has submitted multiple written statements and has 
testified at an RO personal hearing in October 1995, and a 
Travel Board hearing in April 1999.  In all of these, the 
veteran has presented multiple arguments, of which the Board 
finds the following to be most significant:  1) the retinal 
hole in his left eye was not found to have existed prior to 
his period of service from January 1991 to July 1991, and was 
first medically identified in October 1991, 2) retinal 
pigmentation and operculum had formed around and over the 
retinal hole by the time of the October 1991 examination, so 
that the hole was likely to have been incurred from weeks to 
months prior to that examination, 3) the veteran served in 
the Middle East in Operations Desert Storm and Provide 
Comfort during the January 1991 to July 1991 period of 
service, where he was exposed to harsh conditions including 
extreme heat, sand storms, and off-road vehicle travel for 
long periods, to which he had not been exposed between his 
service separation in July 1991 and the private eye 
examination in October 1991, 4) the conditions of service and 
time sequence of events make it more likely than not that the 
retinal hole was incurred in service.  The veteran testified 
that service examinations for his period of service from 
January 1991 to July 1991 did not include a dilated-pupil 
funduscopic eye examination, so that the veteran's peripheral 
retinal hole of the left eye could not have been observed 
upon those undilated- pupil eye examinations.  

The claims file contains a medical conclusion by a service 
medical officer on a military form DA 2173 dated July 1995, 
to the effect that the retinal hole was incurred during that 
period of service, supported by facts and medical records in 
the claims file.  The claims file bears no contrary medical 
evidence, and there is no indication that that medical 
determination was rendered on an erroneous factual basis.  In 
light of the medical evidence of a current a hole in the 
retina of the left eye and a factually supported medical 
opinion to the effect that the hole was incurred in service, 
and in the absence of contrary medical evidence, the Board 
finds that the weight of the evidence supports the veteran's 
claim that a hole in the retina of the left eye was incurred 
in active service between January 1991 and July 1991.  


ORDER

Service connection for a hole in the retina of the left eye 
is granted. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

